DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 4/29/2021. Claims 1, 6, 9, 11, 12, 17, 19, 21, 22, 27, 29 and 35 have been amended. Claims 5, 7, 8, 10 16, 20 26, 28, 32 and 34 have been cancelled. No claims have been added. Claim 30 appears to me omitted from the record without proper notation as required. Claims 1-4, 6, 9, 11-15, 17-19, 21-25, 27, 29, 31, 33 and 35 are pending and an action is as follows.

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.
The Applicant states, “… However, Raina does not disclose determining whether or not to apply a first compression algorithm to a set of packets transmitted by the transmitting device.
Further, Raina fails to disclose, teach or suggest at least “determining whether or not to apply a first compression algorithm to information comprised in a set of packets to be transmitted by the transmitting device,” as recited in Claim 1. (Emphasis added.)”

The Examiner disagrees. The Examiner notes that this is an obvious-type rejection. The Examiner also points to Raina, Figure 4, Elements 420 (compression request), 425 (compression confirmation), 440 (communication of compressed packets). In ¶132, Raina recites “… At step 420, UE 115-b may receive a compression configuration request from base station 105-b. For example, base station 105-b may signal 


UE 115-b may dynamically enable/disable data compression based on various parameters such as available UL resources, grant assignment, UL throughput, grant size and/or grant frequency. For example, is UE 115-b getting grants often enough to clear its uncompressed buffers, the UE may disable data compression. In some cases, UE 115-b may select a certain percentage of packets to be compressed. Additionally or alternatively, UE 115-b may base compression decisions on traffic type. For example, UE 115-b may choose a compression mode based on IP flow header information (e.g., UE 115-b may base the compression on a per flow basis using packet header information), flow rate, and/or traffic content.”
The Examiner maintains that a person of ordinary skill in the art would know based on the evidence provided that the disclosure of Raina does in fact teach the claim limitation of “determining whether or not to apply a first compression algorithm to information comprised in a set of packets to be transmitted by the transmitting device.”

The Applicant states, “… However, CHHATRIWALA does not disclose determining whether or not to apply a first compression algorithm based on a compression efficiency of the first compression algorithm applied to first information and second information. In addition, CHHATRIWALA does not disclose the first information comprised in a first set of packets and the second information comprised the second set of packet and each of the first and second set of packet comprising at least one packet.
Further, CHHATRIWALA fails to disclose, teach or suggest at least “determining whether or not to apply a first compression algorithm to information comprised in a set of packets to be transmitted by the transmitting device, the determining being based on at least one of: a compression efficiency of the first compression algorithm applied to a first information comprised in a first set of packets, the information being a second information and the set of packets being a second set of packets, each of the first set of packets and the second set of packets comprising at least one packet,” as recited in Claim 1. (Emphasis added.)”

The Examiner disagrees. As mentioned above in the Examiner’s previous response. Raina teaches ““determining whether or not to apply a first compression algorithm to information comprised in a set of packets to be transmitted by the transmitting device.”
Second, Chhatriwala (hereinafter Chhat) teaches “determining whether or not to apply a first compression algorithm based on a compression efficiency of the first compression algorithm applied to first information and second information”.  The Examiner points to Chhat, Figure 4 teaches wherein the compressor (352 of Figure 4 of Chhat) which applies compression algorithm to a data flow. The data flow is comprised of different data, also referenced as data packets or information. The determination step is seen in Chhat, Figure 4, steps 353-358 wherein an evaluation is performed by a device which considers the level of compression of the data flow with respect to a threshold. This is important and fundamental to the Examiner’s position of how the reference discloses the claim limitations. The evaluation of the compression as it relates to the threshold is emphasized by Chhat as being directly tied to and representative of the efficiency of compression of the data flow.
Chhat states in ¶28 “the present methods and apparatuses may provide an efficient solution, as compared to current solutions, by tracking incompressible data packets on multiple data flows in a wireless communication network in order to efficiently compress data packets.”
That is to say that the solution itself, if compression is determined to be the operation that will be executed for the packets of a data flow to produce the compressed packets, will only be efficient compression. That is to say in other words that either to system will operate to compress and transmit future packets of data flows via efficient compression or it will otherwise it determines to not compress packets if the packets when subjected to the compression algorithm are tracked and determined to 

The Evaluation of efficient compression is as follows:
Data (interpreted as the claimed first information if a first set of packets) being subjected to a compression algorithm at step 352 to determine if the solution of efficient compression is possible, at step 353 an evaluation is conducted comparing the compression of the data flow to a level which according to Chhat ¶28 tracks the incompressible packets of data flows to determine if a state efficient compression has been reached for the current data flow at step 357. Then at step 358-359-(360-359)-352 efficient compression is carried out by the system for as long as the state of efficient compression is reached according to the cyclical evaluation and determining steps 353-357 & 360 of Figure 4, such that it efficiently compresses and transmits each of the future packets of the data flow (interpreted as the claimed information of the second data packets) including the packets to be transmitted after the determination of an obtained state of efficient compression at step 360, wherein the obtained state of efficient compression is determined based of the tracked packets (the claimed first information of a first set of packets) that have been subjected to the compression algorithm and determined to not have more incompressible packets than allowed by the threshold to meet to solution and obtain the state of efficient compression of the first packets/information of the data flow. 

The Applicant states, “According to cited Col. 8, Lines 33-39 of Goel:
An optimum compression scheme can be determined based on, for example, a compression ratio, complexity of the compression and/or decompression, and/or speed of the compression and/or decompression of the sector based on a give compression scheme. (Emphasis added.)… 
However, Goel does not disclose determining whether or not to apply a first compression algorithm based on a computational complexity of the first algorithm.
Further, Goel fails to disclose, teach or suggest at least “determining whether or not to apply a first compression algorithm to information comprised in a set of packets to be transmitted by the transmitting device, the determining being based on at least one of: ii a computational complexity of the first algorithm,” as recited in Claim 1. (Emphasis added.)”

The Examiner notes that the claims only require one of these conditions (at least one of the set comprising compression efficiency and compression computational complexity) to be met, therefore the above rationale would render the claims unpatentable.
	Furthermore Goel is applied to teach that a person of ordinary skill in the art would be able to consider the disclosure of Goel which teaches the ability to determine, based on complexity of the compression (interpreted as complexity of the compression algorithm), an optimum compression algorithm (referred to by Goel as a scheme) to compress a sector (interpreted as a data structure of information). Based on this consideration of Goel in view of the combination of teachings as set forth in Raina and Chhat and apply the teachings of Goel which allow for the determination to utilize compression algorithm to compress information of data structures (such as packets) based on the compression complexity as indicated by the cited portions of Goel as referenced by the Applicant above.



The Applicant states, “However, CHHATRIWALA does not disclose obtaining the compression efficiency of the first algorithm applied to the first information in the first set of packets. In addition, CHHATRIWALA does not disclose determining whether or not to apply a first compression algorithm to the second information based on the obtained compression efficiency of the first compression algorithm.
Further, CHHATRIWALA fails to disclose, teach or suggest at least “obtaining the compression efficiency of the first algorithm applied to the first information in the first set of packets, wherein the determining of whether or not to apply the first compression algorithm to the second information is based on the obtained compression efficiency,” as recited in Claim 4. (Emphasis added.)”

	The Examiner disagrees.  The Examiner has covered this point above. The Examiner notes that the Chhat reference discloses determining if a state of efficient compression is obtained with a first set of information/packets of the data flow subjected to the compression algorithm process by comparing the tracked packets to a threshold to determine if there are too many incompressible packets, and if the threshold of compressed packets is met then it is determined that a state of efficient compression has been obtained by the system as per its design (see Chhat, ¶28) and the future information/packets of the data flow will be subjected to the compression algorithm and then transmitted as per Chhat Figure 4.  Thus the combination of applied prior art discloses the claimed invention.

All of the other claims are not allowable based on the applied rationale herein.

Hopefully, the Examiner’s position is more clear to the Applicant, if not the Examiner encourages the Applicant to set up an Examiner interview to discuss the combination of applied .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 30 been renumbered 31.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 9, 11-13, 15, 19-23, 25, 29, 30 (See Examiner note), 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Raina 2016/0142518 (hereinafter Raina), in view of CHHATRIWALA 2015/0085876 and Goel et al. US 8,675,648.

Regarding claim 1, Raina teaches a method performed by a network node, the method being for managing compression of information to be transmitted by a transmitting device (user equipment, also referred to as UE) in a set of packets, the network node (base station, also referred to as BS) and the transmitting device (UE) operating in a wireless communications network (Network as per Figure 4) [Raina, Figure 4, ¶128 (the UE and BS communicate configuration data related to compression capabilities and the BS is able to select whether compression will be performed by the UE)], the method comprising: 

	However, CHHATRIWALA the determining being based on at least one of: 
	i. a compression efficiency of the first compression algorithm applied to a first information comprised in a first set of packets, the information being a second information and the set of packets being a second set of packets, each of the first set of packets and the second set of packets comprising at least one packet, (a compression configuration may be determined based on the compression efficiency of the first compression algorithm, which is determined via the measurement of the level of compression to the a threshold, is applied to a first set of packets in the data flow (See Figures 3 and 4, Steps 352-357, Packet 10), and wherein the information being a second information and the set of packets being a second set of packets as per Figure 3 and 4, Steps 354-357 (packets 11-16),  CHHATRIWALA, Figures 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Raina, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of CHHATRIWALA, indicating the selection of a compression algorithm based on compression efficiency. The resulting benefit would have been the ability to ensure that bandwidth utilization is being 
	However, Goel teaches wherein the determining is based on:
Goel teaches wherein the determining may be based on: 
ii. a computational complexity of the first algorithm [Goel Col 8, Lines 33-39],  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rain, in view of CHHATRIWALA, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of Goel, indicating the selection of a compression algorithm based on computational complexity. The resulting benefit would have been the ability to reduce processing costs and resource utilization.

Regarding claim 12, Raina teaches a method performed by a transmitting device (user equipment, also referred to as UE), the method being for managing compression of information to be transmitted by the transmitting device in a set of packets [Raina, Figure 4, Steps 405-440], the transmitting device operating in a wireless communications network [See Raina, Figure 4 (communication network)], the method comprising: 
obtaining, from a network node operating in the wireless communications network, an indication of a result of a determination of whether or not to apply a first compression algorithm to information comprised in a set of packets to be transmitted by the transmitting device [Raina, Figure 4, Step 420 (the compression configuration selected by the BS is provided to the UE in a request indicating to the UE the compression configuration selected for compressing packets to be transmitted by the UE)],  and initiating applying the first compression algorithm on the second information, based on the 
	However, CHHATRIWALA teaches the indication being based on at least one of: 
	i. a compression efficiency of the first compression algorithm applied to a first information comprised in a first set of packets, the information being a second information and the set of packets being a second set of packets, each of the first set of packets and the second set of packets comprising at least one packet (a compression configuration may be determined based on the compression efficiency of the first compression algorithm, which is determined via the measurement of the level of compression to the a threshold, is applied to a first set of packets in the data flow (See Figures 3 and 4, Steps 352-357, Packet 10), and wherein the information being a second information and the set of packets being a second set of packets as per Figure 3 and 4, Steps 354-357 (packets 11-16),  CHHATRIWALA, Figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Raina, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of CHHATRIWALA, indicating the selection of a compression algorithm based on compression efficiency. The resulting benefit would have been the ability to ensure that bandwidth utilization is being performed in a conservative manner to reduce wasted resources. While the combination teaches determining a selected compression algorithm based on compression efficiency but not a computational complexity of the first algorithm.
	However, Goel teaches wherein the indication is based on:
ii. a computational complexity of the first algorithm [Goel Col 8, Lines 33-39],  


	Regarding claim 22, Raina teaches a network node (base station of Figure 4) configured to manage compression of information configured to be transmitted by a transmitting device (UE of Figure 4) in a set of packets, the network node and the transmitting device being configured to operate in a wireless communications network (Wireless Network as per Figure 4) [Raina, Figure 4, ¶128 (the UE and BS communicate configuration data related to compression capabilities and the BS is able to select whether compression will be performed by the UE)], the network node being further configured to: 
determine whether or not to apply a first compression algorithm to information configured to be comprised in a set of packets configured to be transmitted by the transmitting device [Raina, ¶128, ¶131-¶132 the BS determines whether the UE is to apply a compression algorithm to packets to be transmitted in Figure 4, Steps 415-420 ], and 
initiate providing, based on a result of the determination of whether or not to apply the first compression algorithm, an indication of the result of the determination to the transmitting device  [Figure 4, Step 420 (the compression configuration selected by the BS is provided to the UE in a request indicating to the UE the compression configuration selected for compressing packets to be transmitted by the UE)], but it does not explicitly teach wherein the determining is based on compression efficiency and complexity.
	However, CHHATRIWALA wherein to determine is configured to be based on at least one of: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Raina, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of CHHATRIWALA, indicating the selection of a compression algorithm based on compression efficiency. The resulting benefit would have been the ability to ensure that bandwidth utilization is being performed in a conservative manner to reduce wasted resources. While the combination teaches determining a selected compression algorithm based on compression efficiency but not a computational complexity of the first algorithm.
	However, Goel teaches wherein the determining is based on:
Goel teaches wherein the determining may be based on: 
ii. a computational complexity of the first algorithm [Goel Col 8, Lines 33-39],  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rain, in view of CHHATRIWALA, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of Goel, indicating the selection of a compression algorithm based on computational 

	Regarding claim 29, Raina teaches a transmitting device (user equipment, also referred to as UE) configured to manage compression of information configured to be transmitted by the transmitting device in a set of packets [Raina, Figure 4, Steps 405-440], the transmitting device being configured to operate in a wireless communications network [See Raina, Figure 4 (communication network)], the transmitting device being further configured to: 
obtain, from a network node configured to operate in the wireless communications network, an indication of a result of a determination of whether or not to apply a first compression algorithm to information comprised in a set of packets configured to be transmitted by the transmitting device [Raina, Figure 4, Step 420 (the compression configuration selected by the BS is provided to the UE in a request indicating to the UE the compression configuration selected for compressing packets to be transmitted by the UE)], and initiate applying the first compression algorithm on the second information, based on the indication configured to be received [Raina, Figure 4, Step 440 (compressing the packets based on the compression configuration information and transmitting the compressed packets)], but it does not explicitly teach wherein the indication being based on compression efficiency and complexity.
	However, CHHATRIWALA teaches the indication being based on at least one of: 
i. a compression efficiency of the first compression algorithm configured to be applied to a first information configured to be comprised in a first set of packets, the information being a second information and the set of packets being a second set of packets, each of the first set of packets and the second set of packets being configured to comprise at least one packet (a compression configuration may be determined based on the compression efficiency of the first compression algorithm, which is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Raina, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of CHHATRIWALA, indicating the selection of a compression algorithm based on compression efficiency. The resulting benefit would have been the ability to ensure that bandwidth utilization is being performed in a conservative manner to reduce wasted resources. While the combination teaches determining a selected compression algorithm based on compression efficiency but not a computational complexity of the first algorithm.
	However, Goel teaches wherein the indication is based on:
ii. a computational complexity of the first algorithm [Goel Col 8, Lines 33-39],  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rain, in view of CHHATRIWALA, indicating a method and device for selecting a compression algorithm for use in a wireless communication system with the teachings of Goel, indicating the selection of a compression algorithm based on computational complexity. The resulting benefit would have been the ability to reduce processing costs and resource utilization.

	Regarding claim 2, Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 1, wherein the determining is further based on whether or not the compression efficiency exceeds a threshold [CHHATRIWALA, Figures 3-4, Steps 357 (packets 10-11 and corresponding threshold)].


	Regarding claim 13, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 12, wherein the obtaining of the indication is further based on whether or not the compression efficiency exceeds a threshold [See the rationale and motivation to combine the references applied in the rejection of claim 2. Similar rationale and motivation to combine the references is hereby applied to reject claim 13]. 

	Regarding claim 23, the combination of Raina, in view of CHHATRIWALA and Goel teaches the network node according to claim 22, wherein to determine is further configured to be based on whether or not the compression efficiency exceeds a threshold [See the rationale and motivation to combine the references applied in the rejection of claim 2. Similar rationale and motivation to combine the references is hereby applied to reject claim 23]. 

(Examiner Note: While claim 30 is not present in the claims as filed by the Applicant in the amendment filed 4/29/2021. The Examiner has included a proposed rejection that would maintain the position previously taken by the Examiner is the prior Office action in order to expedite prosecution and provide a more complete response in the event that the Applicant made a mistake with status of the claims when filing the amended claims on 4/29/2021. )


	Regarding claim 33, the combination of Raina, in view of CHHATRIWALA and Goel teaches the transmitting device according to claim 29, being further configured to: determine whether or not the compression efficiency of the first algorithm configured to be applied to the first information in the first set of packets, exceeds the threshold, wherein to obtain the indication is further configured to be based on whether or not the compression efficiency exceeds the threshold  [See the rationale and motivation to combine the references applied in the rejection of claim 2. Similar rationale and motivation to combine the references is hereby applied to reject claim 33]. 

Regarding claim 4, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 1, further comprising: obtaining the compression efficiency of the first algorithm applied to the first information in the first set of packets, wherein the determining of whether or not to apply the first compression algorithm to the second information is based on the obtained compression efficiency [CHHATRIWALA determines whether to apply the first algorithm to the subsequent information (packets of Figure 3A-3B) based on the obtained compression efficiency which is obtained when comparing and evaluating the level of compression to the threshold for the information/packets as per Figure 4 335-357]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Raina, indicating a method and device for selecting a 

	Regarding claim 15, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 12, further comprising: obtaining the compression efficiency of the first algorithm applied to the first information in the first set of packets, wherein the obtaining of the indication is based on the obtained compression efficiency. 
[See the rationale and motivation to combine the references applied in the rejection of claim 4. Similar rationale and motivation to combine the references is hereby applied to reject claim 15]. 

	Regarding claim 25, the combination Raina, in view of CHHATRIWALA and Goel teaches the network node according to claim 22, being further configured to: obtain the compression efficiency of the first algorithm configured to be applied to the first information in the first set of packets, wherein to determine whether or not to apply the first compression algorithm to the second information is configured to be based on the compression efficiency configured to be obtained. 
[See the rationale and motivation to combine the references applied in the rejection of claim 4. Similar rationale and motivation to combine the references is hereby applied to reject claim 15]. 

Regarding claim 9, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 1, wherein the transmitting device is a wireless device, and wherein the determining is further based on at least one of: a) a capability of the wireless device, and b) a load of the wireless communications network [Raina, Figure 4, 410]. 

	Regarding claim 19, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 12, wherein the transmitting device is a wireless device, and wherein the obtaining of the indication is further based on at least one of: a) a capability of the wireless device, and b) a load of the wireless communications network. 
[See the rationale and motivation to combine the references applied in the rejection of claim 9. Similar rationale and motivation to combine the references is hereby applied to reject claim 19]. 

	Regarding claim 35, the combination of Raina, in view of CHHATRIWALA and Goel teaches the transmitting device according to claim 29, wherein the transmitting device is a wireless device, and wherein to obtain the indication is further configured to be based on at least one of: a) a capability of the wireless device, and b) a load of the wireless communications network. 
[See the rationale and motivation to combine the references applied in the rejection of claim 9. Similar rationale and motivation to combine the references is hereby applied to reject claim 35]. 

Regarding claim 11, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 1, wherein one of: a. the first set of packets is the same as the second set of packets (the first set of packets according to CHHATRIWALA may be the same as the second set of packets and include packets 10-28); b. the first set of packets has previously been transmitted by the transmitting device, and is different than the second set of packets; and c. the first set of packets has been received by the network node from the transmitting device, and is different than the second set of packets. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Raina, indicating a method and device for selecting a 

	Regarding claim 21, the combination of Raina, in view of CHHATRIWALA and Goel the method according to claim 12, wherein one of: a. the first set of packets is the same as the second set of packets; b. the first set of packets has previously been transmitted by the transmitting device, and is different than the second set of packets; and c. the first set of packets has been received by the network node from the transmitting device, and is different than the second set of packets. 
[See the rationale and motivation to combine the references applied in the rejection of claim 12. Similar rationale and motivation to combine the references is hereby applied to reject claim 21]. 

Claims 3, 14, 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Raina, in view of CHHATRIWALA and Goel as applied to claims 1, 12, 22 and 29 respectively above, and further in view of Baker et al. US 2009/0204812 (hereinafter Baker).

	Regarding claim 3, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 1, regarding the compression of packets, [Raina, Figure 4, Steps 405-440] but it does not teach wherein the determining is further based on whether or not the set of packets are encrypted. 
	However, Baker teaches wherein the determining is further based on whether or not the set of packets are encrypted [Baker ¶73].


	Regarding claim 14, the combination of Raina, in view of CHHATRIWALA, Goel and Baker teaches the method according to claim 12, wherein the obtaining of the indication is further based on whether or not the set of packets are encrypted. 
[See the rationale and motivation to combine the references applied in the rejection of claim 3. Similar rationale and motivation to combine the references is hereby applied to reject claim 15]. 

	Regarding claim 24, the combination of Raina, in view CHHATRIWALA, Goel and Baker teaches the network node according to claim 22, wherein to determine is further configured to be based on whether or not the set of packets are encrypted. 
[See the rationale and motivation to combine the references applied in the rejection of claim 3. Similar rationale and motivation to combine the references is hereby applied to reject claim 24]. 

	Regarding claim 31, the combination of Raina, in view of CHHATRIWALA, Goel and Baker teaches the transmitting device according to claim 29, wherein to obtain the indication is further configured to be based on whether or not the set of packets are encrypted. 
. 

Claims 6, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Raina, in view of CHHATRIWALA and Goel as applied to claims 1, 12 and 22 respectively above, and further in view of Wang et al. US 2015/0030036 (Wang).

	Regarding claim 6, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 1, regarding the selecting of a compression algorithm for use on packets to be transmitted [Raina, Figure 4, Steps 405-440], but it does not teach selecting from the plurality of algorithms based on compression efficiency and complexity.
 However, Wang teaches wherein the first compression algorithm is comprised in a plurality of compression algorithms, and wherein the method further comprises: selecting the first compression algorithm from the plurality of compression algorithms, the selecting being based on at least one of: a) a computational complexity of each compression algorithm in the plurality, and b) the compression efficiency obtained for each compression algorithm in the plurality [Wang, ¶241].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Rain, in view of CHHATRIWALA and Goel, indicating a device and method for selecting a compression algorithm for packets to be transmitted over a wireless channel, with the teachings of Wang, indicating that the multiple compression algorithms may be used for compression and performance based comparisons of each algorithms compression ratio and complexity may be used to select the most appropriate compression algorithm. The resulting benefit of the combination would have been the ability to select the most appropriate compression algorithm based on overall performance.

	Regarding claim 17, the combination of Raina, in view of CHHATRIWALA and Goel teaches the method according to claim 12, wherein the first compression algorithm is comprised in a plurality of compression algorithms, and wherein the method further comprises: selecting the first compression algorithm from the plurality of compression algorithms, the selecting being based on at least one of: a) a computational complexity of each compression algorithm in the plurality, and b) the compression efficiency obtained for each compression algorithm in the plurality. 
[See the rationale and motivation to combine the references applied in the rejection of claim 6. Similar rationale and motivation to combine the references is hereby applied to reject claim 17]. 

	Regarding claim 27, the combination of Raina, in view of CHHATRIWALA and Goel teaches the network node according to claim 22, wherein the first compression algorithm is configured to be comprised in a plurality of compression algorithms, and wherein the network node is further configured to: select the first compression algorithm from the plurality of compression algorithms, wherein to select is configured to be based on at least one of: 
a) a computational complexity of each compression algorithm in the plurality, and 
b) the compression efficiency configured to be obtained for each compression algorithm in the plurality. 
[See the rationale and motivation to combine the references applied in the rejection of claim 6. Similar rationale and motivation to combine the references is hereby applied to reject claim 27].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Raina, in view of CHHATRIWALA and Goel as applied to claim 12 above, and further in view of Chen et al. US 2017/0303175 (Chen).

However, Chen teaches wherein the indication is obtained by Radio Resource Control signaling [Chen, ¶20 & ¶89].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Rain, in view of CHHATRIWALA and Goel, indicating a device and method for selecting a compression algorithm for packets to be transmitted over a wireless channel, with the teachings of Chen, indicating that the compression algorithms is indicated in an RRC message/signaling. The resulting benefit of the combination would have been the ability to select the most appropriate compression using low overhead messaging.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/               Primary Examiner, Art Unit 2467